Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 20 and 21 distinguish for reasons of record concerning: in step (c) of each claim, the reacting of activated carboxylate groups of the cation exchange resin with hydroxylamine salt or hydrochloride, and further reciting: the reacting being in the presence of base to produce functionalized resin wherein the activating agent comprises an alkyl ester of chloroformic acid for claim 1; the reacting being in the presence of a tertiary amine to produce hydroxamate functionalized resin for claim 20; and the reacting being in the presence of a base to produce functionalized resin wherein the base comprises an amine for claim 21, respectively.


Such combination of limitations distinguishes over the formerly applied prior art of the Non-Final Office Action of 07/19/2021 as well as over newly cited Soviet Union publication SU 1,791,391 cumulatively concerning synthesizing of functionalized cationic exchange resin with activating agent and reacted with hydroxylamine salt in the presence of base, effective for trapping analyte. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
11/02/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778